

116 S3652 IS: All Dependents Count Act of 2020
U.S. Senate
2020-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3652IN THE SENATE OF THE UNITED STATESMay 7, 2020Ms. Smith (for herself, Ms. Klobuchar, Mr. Wyden, Mr. Booker, Mr. Blumenthal, Mr. Durbin, Mr. Bennet, Ms. Stabenow, Mr. Van Hollen, Ms. Harris, Ms. Baldwin, Ms. Cortez Masto, Mr. Kaine, Mr. Sanders, Mr. Jones, Mr. Markey, Mr. Merkley, Mr. Peters, Mrs. Murray, Mr. Warner, Mr. Reed, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo allow 2020 recovery rebates with respect to qualifying children over the age of 16 and other dependents.1.Short titleThis Act may be cited as the All Dependents Count Act of 2020. 2.2020 recovery rebates with respect to qualifying children over the age of 16 and other dependents(a)In generalSection 6428(a)(2) of the Internal Revenue Code of 1986, as added by Public Law 116–136, is amended by striking qualifying children (within the meaning of section 24(c)) and inserting dependents (as defined in section 152).(b)Effective dateThe amendment made by this section shall take effect as if included in section 2201 of division A of Public Law 116–136. 